                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN

RAMON ALVARADO, JR.,

                       Plaintiff,

       v.                                                      Case No. 19-C-67

LT. STEVENS and
MILWAUKEE COUNTY,

                       Defendants.


                 ORDER DENYING MOTION TO AMEND COMPLAINT


       On January 10, 2019, Plaintiff Ramon Alvarado, Jr., who is incarcerated at Waupun

Correctional Institution and representing himself, filed a complaint pursuant to 42 U.S.C. § 1983,

alleging that his civil rights were violated. Along with his complaint, Alvarado filed a motion to

proceed without prepayment of the filing fee, a copy of his prison trust fund account statement for

the six months preceding the filing of the complaint, and a request to use the money in his release

account to pay the initial partial filing fee. In an order dated January 15, 2019, the court directed

Alvarado to pay an initial partial filing fee of $11.89 within 21 days or his case would be dismissed

and informed him that his release account could be used to satisfy an initial partial filing fee if his

regular account had insufficient funds and that he is responsible for making arrangements with

authorities to make the payment from his release account. See ECF No. 6 at 3. On January 24,

2019, Alvarado filed a motion to amend his complaint.
       Alvarado’s motion will be denied because, at this stage, he does not require the court’s leave

to amend his complaint, see Fed. R. Civ. P. 15(a), and because, in any event, he has failed to attach

a proposed amended complaint that is complete in itself to his motion to amend. See Civil L. R. 15.

       Regardless of whether he files an amended complaint, however, Alvarado’s initial partial

filing fee remains outstanding, and until this fee is paid, the case will not proceed. The court’s

January 15, 2019 order authorized Alvarado to invade his release account to satisfy his initial partial

filing fee if insufficient funds are available in his regular account. The order also advised Alvarado

that he is responsible for making arrangements with authorities to pay the initial filing fee from his

release account. Alvarado must pay his initial partial filing fee or show cause as to why he is not

able to pay within 21 days of the date of this order, otherwise the case will be dismissed without

prejudice.

       IT IS THEREFORE ORDERED that Alvarado’s motion to amend his complaint (ECF

No. 8) and his request to use his release account to pay the initial partial filing fee (ECF No. 4) are

DENIED as moot.

       IT IS FURTHER ORDERED that, within 21 days of the date of this order, Alvarado must

pay to the Clerk of Court an initial partial filing fee of $11.89 or show cause as to why he is unable

to do so. Failure to timely pay the fee or to show cause as to why he is unable to do so will result

in this action being dismissed without prejudice.

       Dated this 25th day of January, 2019.

                                                       s/ William C. Griesbach
                                                       William C. Griesbach, Chief Judge
                                                       United States District Court




                                                  2
